Koontz, C.J.,
joined by Baker, J., and Elder, J., concurring in part and dissenting in part.
I concur with the majority’s affirmance of the monetary award and attorney’s fees. I respectfully dissent from the remainder of the majority’s decision.
I agree with the majority that, although Dr. Reid filed a “Motion of Equitable Recoupment” in the divorce court, the relief Dr. Reid seeks is in the nature of restitution. This is necessarily so because neither statutory recoupment embodied within Code § 8.01-422 nor common law recoupment is applicable to spousal support awards. Statutory and common law recoupment are available only when the claim grows out of an action on a contract. See Odessky v. Monterey Wine Co., 188 Va. 184, 189, 49 S.E.2d 330, *516332 (1948). “Spousal support involves a legal duty flowing from one spouse to the other by virtue of the marital relationship,” Brown v. Brown, 5 Va. App. 238, 246, 361 S.E.2d 364, 368 (1987), not from a contract. See also Capell v. Capell, 164 Va. 45, 49, 178 S.E. 894, 895 (1935).
Appellate reversal of an erroneous spousal support award is not an infrequent occurrence in this Commonwealth. For more than one hundred years, however, no statutory provision has specifically provided and no Virginia appellate decision has recognized the authority of our divorce courts, or the appellate courts, to order “restitution” of previously paid spousal support where the divorce court initially had jurisdiction over the subject matter and the parties and the decree was not entered as a result of fraud upon the court. Today, the majority finds our courts possess “inherent” power to order restitution. In my view, no such power, express or inherent, exists.
Although the divorce courts are equity courts, their jurisdiction in domestic relations cases is entirely statutory and limited. “A suit for divorce is in its essence and character qualifiedly a proceeding in rem, and is very different from a transitory cause of action, and does not involve an appeal to the general jurisdiction of the equity forum.” McCotter v. Carle, 149 Va. 584, 592, 140 S.E. 670, 673 (1927). Thus, “[t]he many limitations, both in respect to jurisdiction and procedure, placed upon divorce suits by the statute, differentiate the divorce case from ordinary suits in equity and render it a chancery case sui generis.” Id. at 593, 140 S.E. at 673. See also Westbrook v. Westbrook, 5 Va. App. 446, 455-56, 364 S.E.2d 523, 529 (1988). Because the authority of the divorce court is derived entirely from the applicable statutes, whatever “inherent” authority they may have is limited, in my view, to that authority which is necessary to apply and enforce the statutes from which they derive their express authority. The majority decision, however, extends that inherent authority beyond the scope of the pertinent statutes.
The rationale employed by the majority is flawed in several respects. The majority places its primary reliance upon Flemings v. Riddick’s Ex’r, 46 Va. (5 Gratt.) 272 (1848), because it is unable to cite a Virginia appellate decision that specifically holds that a spouse is entitled to “restitution” of spousal support paid prior to the reversal on appeal of an erroneous spousal support award. No *517such decision apparently exists. Flemings, however, did not involve a spousal support award. It involved a judgment for money. “[A] decree for alimony [now spousal support] is essentially different from an ordinary debt or judgment for money . . . . It is an order compelling [one spouse] to support [the other], and this is a public as well as a marital duty — &■ moral as well as a legal obligation.” West v. West, 126 Va. 696, 699, 101 S.E. 876, 877 (1920) (emphasis added); accord Eddens v. Eddens, 188 Va. 511, 517, 50 S.E.2d 397, 400 (1948). In placing its primary reliance upon Flemings to find a right to restitution for spousal support previously paid, the majority necessarily equates a judgment for money with a decree for spousal support even though they are “essentially different.” The only valid similarity between the judgment for money in Flemings and the spousal support award in the present case is that they were both erroneous.
Similarly, Hughes v. Hughes, 173 Va. 293, 4 S.E.2d 402 (1939), and Young v. Young, 215 Va. 125, 207 S.E.2d 825 (1974), cited by the majority, do not support a right to restitution of previously paid spousal support. Restitution was not involved in either case. In Hughes, the Court ordered the trial court to award spousal support from the date spousal support had been previously denied to the wife and to credit the husband with any payments he may have already paid. Giving credit to the husband against his ongoing obligation to pay spousal support is decidedly and essentially different from granting a judgment of restitution against the wife for past payments made by the husband. The credit in Hughes involved a prospective act, not a retroactive one such as that involved in granting restitution. In addition, giving a credit to the husband against future payments does not result in a judgment against the wife. In Young, the Court had previously reversed a denial of spousal support to the wife and had directed the divorce court to determine upon remand the amount to be awarded to her. Upon a subsequent appeal, the Court held that the spousal support could begin no later than the date of the Court’s mandate in the prior appeal. Again, restitution was not an issue. The Court did not speak retroactively so as to create a right of the husband to recover anything. Rather, the Court merely determined that it spoke as of the date of its mandate in the first appeal.
*518Although the absence of any prior Virginia appellate decisions specifically permitting restitution for erroneously awarded spousal support in itself strongly suggests that restitution is not applicable to such awards in this Commonwealth, I recognize that appellate courts often are presented with novel issues for which there is no clear precedent. In such instances, resort to analogy and decisions from our sister states are time-honored means for resolving such issues. The foregoing cases, however, provide no support, even by analogy, for the majority’s conclusion that a spouse may recover all or part of spousal support paid pursuant to an erroneous decree. To rely on Flemings is to equate an erroneous judgment for money with an erroneous decree for spousal support, ignoring the fact that the two are “essentially different.” To rely on Hughes is to equate a credit for past payments against an ongoing obligation with a judgment for restitution for past payments, the logic of which cannot be supported.
Reference to a few of the decisions from our sister states illustrates that those states have developed no consistent rule on the present issue and, consequently, the majority can find little comfort in relying upon them. For example, in Skinner v. Skinner, 252 Ga. 512, 314 S.E.2d 897 (1984), the Georgia court held that spousal support awards cannot be given retroactive application and, thus, the payor spouse is not permitted an allowance of credit for past payments. In contrast, the New York courts are apparently in conflict. In Averett v. Averett, 110 Misc. 584, 181 N.Y.S. 645, aff'd, 191 A.D. 945, 181 N.Y.S. 927 (1920), the court held that the husband was required to support his wife until he was judicially absolved from that obligation and he was not permitted to recover the sums paid under a decree subsequently overturned on appeal. This case is not cited by the majority. However, in Shanahan v. Shanahan, 80 A.D.2d 738, 437 N.Y.S.2d 169 (1981), a case cited by the majority, the court held that courts have the power to modify retroactively a spousal support award and to allow the payor spouse to recover sums previously paid. In contrast, in Bryant v. Bryant, 130 Misc. 2d 101, 495 N.Y.S.2d 121 (N.Y. App. Div. 1985), a case not cited by the majority, another New York court acknowledged the Shanahan decision, but refused to follow it, holding instead that there is no right to restitution following a reversal or modification of a spousal support award.
*519Because there is no clear precedent in this Commonwealth and no consistent rule in our sister states, I would resolve the present issue with reference to two principles: (1) the statutory scheme from which our divorce courts derive their authority to award spousal support as an incident to granting a divorce, and (2) the unique nature of the marital relationship and the need for there to be an orderly resolution of the obligations that flow from that relationship. Applying these principles, I would hold that the obligation of one spouse in a position to provide for the needs of the other spouse exists until terminated by a final judicial decree not subject to further appeal.
Code § 20-96 grants the circuit court, on the chancery side, the authority to enter a decree for divorce. In this context, the circuit court is referred to as the divorce court. Code § 20-91 provides the grounds upon which a divorce may be granted. Pertinent to the present appeal, this Code section authorizes a divorce on the ground of desertion or separation for one year. As an incident of the authority to grant a divorce, Code § 20-107.1 provides the statutory authority for the divorce court to grant spousal support. This Code section grants broad discretion to the court in determining the amount and method of payment of such an award. Once an initial award has been granted, Code § 20-109 provides, in pertinent part, that “[u]pon petition of either party the court may increase, decrease, or terminate spousal support and maintenance that may thereafter accrue ... as the circumstances may make proper.” (emphasis added). In conjunction with Code § 20-109, Code § 20-112 provides for notice to the responding spouse of the proceeding to increase, decrease or terminate spousal support, and specifically provides, in pertinent part, that “[n]o support order may be retroactively modified, but may be modified with respect to any period during which there is a pending petition for modification, but only from the date that notice of such petition has been given to the responding party.” (emphasis added).
When considered together, these Code sections provide a statutory scheme that authorizes the divorce court to grant spousal support consistent with the current needs of one spouse and the ability of the other spouse to provide for those needs. The circumstances of the parties may change from time to time. Thus, the statutory scheme authorizes the divorce court to grant an initial spousal support award, and, thereafter, to modify that award *520based on the circumstances of the parties. The court’s authority to modify an award, however, is specifically limited to prospective application except, during the period of time contemplated by Code § 20-112, where there is a lapse of time between giving notice to the responding spouse of a modification petition and the date on which the court acts on the petition. Code § 20-112, by its express terms, does not extend the court’s authority to modify an award from the date of the initial award. Moreover, the authority to modify a spousal support award is limited to an “increase, decrease or termination” of such award, and does not thereby expressly or by implication extend the court’s authority to award a judgment in favor of the payor spouse for previously paid amounts upon determining that prior spousal support was erroneously ordered.
The distinction is significant between the statutorily authorized “increase, decrease or termination” of a spousal support award in favor of one spouse and an award of a judgment of restitution in favor of the other spouse for previously paid spousal support. Specifically, the decrease or termination of a prior award creates no obligation on the payee spouse. In stark contrast, the award of a judgment of restitution in favor of the payor spouse creates an affirmative obligation on the payee spouse to satisfy that judgment. No provisions in the statutory scheme evince a legislative intent to ignore this distinction.5
The statutory scheme embodied within these provisions is clearly prospective with regard to the modification of previously granted spousal support awards. The divorce court has no express or implied authority to modify retroactively a spousal support *521award that was merely erroneous and not entered as a result of lack of jurisdiction over the subject matter or the parties or as a result of fraud upon the court. In such cases, until prospectively modified or terminated by the divorce court, the obligated spouse is required to make his or her spousal support payments in accordance with the terms of the court’s decree. See generally Richardson v. Moore, 217 Va. 422, 229 S.E.2d 864 (1976); Cofer v. Cofer, 205 Va. 834, 140 S.E.2d 663 (1965); Newton v. Newton, 202 Va. 515, 118 S.E.2d 656 (1961); accord Martin v. Bales, 7 Va. App. 141, 147, 371 S.E.2d 823, 826 (1988) (holding that a court is without authority to modify its spousal support decree retroactively and relieve a party of the obligation to pay past due installments). When an erroneous spousal support award is not terminated by the divorce court, the remedy is to appeal. See Code § 17-116.05(3). On appeal, pursuant to Code § 17-116.09, this Court may affirm, reverse, modify, or set aside the judgment or order of the divorce court. No provision is made for this Court to require the divorce court to order restitution of erroneously awarded spousal support when we reverse, modify, or set aside the judgment or order of the divorce court. We have no inherent authority to do so. Moreover, Flemings clearly holds that where restitution is appropriate in a case involving an erroneous judgment for money, it is the inherent authority of the trial court that is invoked and not authority flowing from the appellate court’s mandate.
In addition to the lack of statutory authority of the divorce court to order restitution and thereby effectively modify retroactively its initial spousal support award, compelling public policy reasons exists to conclude that no “inherent power” exists in these courts to do so. A brief review of the procedural history of the present case is illustrative and brings these reasons into focus.
Pursuant to Code § 20-91 (9)(a), the chancellor granted a divorce on the ground that the Reids had lived separate and apart for one year and, as an incident thereto, granted spousal support to Mrs. Reid based upon her needs and Dr. Reid’s ability to provide for those needs. Dr. Reid had sought a divorce on the ground of Mrs. Reid’s desertion, which at that time barred spousal support pursuant to Code § 20-107.1. On appeal, in Reid v. Reid, 7 Va. App. 553, 375 S.E.2d 533 (1989), we held that it was error to deny Dr. Reid a divorce on the ground of Mrs. Reid’s desertion *522and, consequently, because of the statutory bar, it was error to grant her spousal support. We specifically left intact that portion of the divorce decree which terminated the marriage relationship and only reversed the spousal support award. In that appeal, it was readily apparent that, at the time of the entry of the initial decree by the divorce court, that court had jurisdiction of the subject matter and the parties and the decree was not entered as a result of fraud upon the court. Because the divorce court had jurisdiction — the power to enter the divorce decree — it also had, as an incident thereto, the jurisdiction to grant the spousal support award. Thus, the divorce decree and the spousal support award were valid until and unless overturned on appeal. “ ‘[I]f the inferior court has jurisdiction of the subject matter of the controversy, and the parties are before it, ... a mistaken exercise of that jurisdiction does not render its judgment void.’ ” Erickson-Dickson v. Erickson-Dickson, 12 Va. App. 381, 388-89, 404 S.E.2d 388, 392 (1991) (quoting County School Bd. v. Snead, 198 Va. 100, 107, 92 S.E.2d 497, 503 (1956)). “ ‘[T]he court has jurisdiction to err, as well as to correctly adjudicate the questions before it for decision, and the remedy to correct the errors of the court is solely by appeal.’” Id. (quoting Farant Div Corp. v. Francis, 138 Va. 417, 436, 122 S.E. 141, 147 (1924)). Contrary to Dr. Reid’s assertions, and the majority’s apparent conclusion, the support award was not void but, rather, was merely erroneous and thus voidable. “Obviously the power to decide [to grant the divorce on the ground of a one year separation and to award Mrs. Reid spousal support] includes the power to decide [those issues] wrong, and an erroneous decision is as binding as one that is correct until set aside or corrected in a manner provided by law.” Nicholas v. Commonwealth, 186 Va. 315, 320, 42 S.E.2d 306, 309 (1947) (citation omitted).
The distinction between a void decree and a voidable decree, in the initial appeal, permitted us to leave intact that portion of the divorce decree that terminated the marriage relationship, even though that decree erroneously failed to grant Dr. Reid a divorce on the ground of Mrs. Reid’s desertion, and to reverse only the spousal support award. The distinction between a void and a voidable decree is also critical to the issue presented by the present appeal. The determination that an otherwise valid spousal support award is merely erroneous and, thus, voidable, and not void, provides logical support for the further determination that the unique *523nature of the marital relationship and the need for an orderly resolution of the obligations that flow from that relationship require that the obligation of one spouse in a position to provide for the needs of his or her spouse exists until terminated by a final judicial decree not subject to further appeal. Consequently, no basis exists for an order of restitution for spousal support previously paid. More specifically, these considerations compel the conclusion that the holding in Flemings is not applicable to spousal support awards.
The marital relationship is unique both in terms of human experience and its importance to society. The obligations that flow from this relationship are founded on natural, moral and societal concepts. From the moment of the inception of this relationship, the parties are set apart from all others and bound to each both legally and morally. Each party to this relationship is responsible for the primary care and support of the other.
The failure of the marital relationship affects the parties and may, as well, affect society in general. It is in society’s interest and is consistent with natural, moral and societal concepts that support obligations created within the marital relationship be the primary responsibility of the spouse in a position to provide for the needs of the other spouse and that this responsibility exist until terminated by a final judicial decree. This is so, because where a need for support by one spouse is established, it is in society’s interest that a needy spouse not be required to seek public assistance to satisfy those needs unless necessary. Consequently, the law universally has recognized that the marital relationship and the obligations created within it are unique. Thus, it has been held that spousal support obligations flow from the marital relationship and not from contractual rights and obligations. See Brown, 5 Va. App. at 246, 361 S.E.2d at 368. Similarly, spousal support is awarded “to protect society’s interests in the incidents of the marital relationship.” Jacobs v. Jacobs, 219 Va. 993, 995, 254 S.E.2d 56, 57 (1979).
Legislative recognition of the uniqueness of the marital relationship and the obligations created within it are reflected in various Virginia Code provisions. For example, Code § 20-61 makes it a crime for either spouse to willfully neglect, refuse or fail to provide for the support and maintenance of the other spouse. Similarly, Code § 20-107.1 provides in pertinent part:
*524[T]he court may make [a permanent support] award notwithstanding the existence of [a ground of divorce in a payor’s spouse’s favor] if the court determines from clear and convincing evidence, that a denial of support and maintenance would constitute a manifest injustice, based upon the respective degrees of fault during the marriage and the relative economic circumstances of the parties.
These statutory provisions reflect a public policy, based upon the uniqueness of the marital relationship, that the spousal support obligations created within the marital relationship commence at the inception of this relationship and continue until and unless judicially terminated.
These same public policy considerations are reflected in statutory provisions governing appeals of support decrees to the appellate courts. As a general rule, a party who wishes the execution of a judgment from which an appeal is sought to be suspended is entitled to have the judgment suspended upon the filing of a satisfactory bond. Code § 8.01-676.1 (C). However, “[t]he court from which an appeal is sought may refuse to suspend the execution of decrees for support and custody.” Code § 8.01-676.1 (D). This statute reflects the legislative recognition that compelling public policy reasons exist to cause the judgment for support to remain in effect and unabated during the pendency of an appeal. In short, it is in the public interest that public funds not be called upon to support a needy spouse unless and until the responsibility for that support has been removed from the other spouse. Moreover, to require compliance with a spousal support award, even an erroneous one, until judicially terminated is consistent with the “moral as well as a legal obligation” to do so until that time. West, 126 Va. at 699, 101 S.E. at 877.
In addition, the parties as well as society have an interest in the orderly resolution of the obligations that flow from the marital relationship. The orderly resolution of these obligations ensures that the primary obligation for support of a needy spouse remains with the other spouse throughout the proceedings and until that obligation is terminated. The orderly resolution of these obligations requires that the parties comply with court orders until and unless properly modified in subsequent proceedings at the trial and appellate level. This is the reason for the statutory requirement that *525the divorce court decrees operate prospectively and not retroactively. There is no statutory authority and, moreover, no reason to justify a distinction between the rule applicable to the divorce courts and the rule applicable to the appellate courts with regard to the limitations of the prospective effect of court orders concerning spousal support.
The orderly resolution of the obligations that flow from the marital relationship is not preserved by the majority’s reliance upon the notion that allowing restitution in these cases will rest upon the exercise of the chancellor’s weighing the equities, and thus “need not be harsh” in a given case. In my view, a right to restitution and the subsequent proceedings to determine the amount to be restored will defeat the orderly resolution of spousal support obligations. The majority reasons that the payee spouse who has disposed of the funds for “necessities” need not be required to repay all of the funds if this would cause inequitable results. Spousal support is not limited merely to “necessities” of the payee spouse, but extends to those additional needs to which the spouse becomes reasonably accustomed during the marriage and that are consistent with the parties’ station in life. See Ray v. Ray, 4 Va. App. 509, 513-14, 358 S.E.2d 754, 756-57 (1987). The majority’s position necessarily places a payee spouse in a dilemma of preserving sufficient funds to satisfy a potential judgment of restitution or using those funds received for the purposes intended in the hope that it will be determined inequitable to award a judgment against him or her if the other spouse is successful in having the spousal support award terminated on appeal. Whatever else the majority opinion accomplishes, it certainly does not promote an orderly resolution of a spousal support dispute. Moreover, the majority’s position ignores the uniqueness of the marital relationship and the obligations that flow from that relationship and treats the parties as having a mere contractual relationship with their rights and obligations controlled by principles of contract law.
In summary, in my view, there is no statutory or “inherent” authority for the courts of this Commonwealth to grant a judgment of restitution for erroneously awarded spousal support where the award was initially granted by a court that had jurisdiction to grant a divorce, had jurisdiction over the parties, and did not award support as a result of fraud upon the court. In such cases, *526while the award is erroneous, it is not void, but rather voidable. The award creates an ongoing obligation until judicially determined by an order not subject to further appeal. When so terminated, the appellate court speaks at the time of its mandate and not retroactively.
Thus, in the present case, although Dr. Reid was erroneously ordered to pay spousal support, that order was voidable and, until terminated at the time of this Court’s mandate in the first appeal, his obligation to provide for the needs of his wife was ongoing. Because the divorce court has no statutory or inherent authority to award restitution for sums paid prior to that time, and because we do not speak retroactively, I would hold that Dr. Reid has no right to restitution for the sums paid. Accordingly, I would affirm the trial court’s denial of Dr. Reid’s motion for recoupment.

 A similar distinction is overlooked by the majority’s reliance upon the provision of Code § 20-107.1, which provides that upon decreeing a divorce or decreeing that neither party is entitled to a divorce, “the court may make such further decree as it shall deem expedient concerning the maintenance and support of the spouses.” The majority concludes that “apart from the inherent authority to make restitution, as described in Flemings, this clause authorizes a trial judge to order, in the appropriate case, restitution of spousal support paid under a decree that is later vacated.” Code § 20-107.1 by its express terms is applicable to the “maintenance and support” of spouses. Restitution of previously paid spousal support to the payor spouse is not by definition or effect “maintenance and support” of that spouse. Restitution has nothing to do with the needs of that spouse. In short, spousal support and restitution are separate and distinct concepts. Thus, Code § 20-107.1 provides no authority to award a judgment for restitution of previously paid spousal support.